DETAILED ACTION
This action is response to communication:  response to original application filed on 11/30/2018.
Claims 1-19 are currently pending in this application.  
The IDS filed on 11/30/2018 has been accepted.  

Claim Interpretation
As per claims 1-10, the claims recite several instances of means plus function language.  Forr example, claim 1 recites “navigation terminal configured to perform,” claim 2 recites an access control module configured to control access”, etc.   Such limitations invoke 35 U.S.C. 112(f), and the device will be interpreted in light of the specification.  For example, see paragraphs 50 and throughout applicant’s publication (2019/0313257) of the terminal, which includes a terminal in a vehicle which may use wireless communication to communicate with another device).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1-19, the claims recite a system/method for controlling access to image information.  However, the claims do not recite any steps in controlling access.  The claism merely recite establishing a wireless communication and providing access authority.  There seems to be essential steps missing, as there are no active steps in the claims which provide steps to provide access authority other than providing access authority after a communication is established. 
As per claims 1-10, the claims recite “registered in advance in a state.”  It is unclear from the specification and claims what “in a state” refers to.  For purposes of examination, the claims will be interpreted as being “registered in advance.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-6, 11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Talty et al. US Patent Application Publication 2013/0017816 (hereinafter Talty)
As per claim 1, Talty teaches a system for controlling access to image information, comprising: a navigation terminal configured to perform a wireless communication establishment with a communication terminal by detecting a signal from the communication termainl registered in advance in a state (see paragraph 15 wherein system may be infotainment/telematics system; see paragraph 15 wherein system has previously paired/registered in advance with the portable device; see also paragraph 19 wherein previously paired devices are on whitelist; see paragraph 7, 21, 26, and throughout wherein system detects advertising event from portable device); and an image information controller configured to provide access authority with respect to image information when the wireless communication establishment is completed (see paragraph 15 wherein after devices are paired, module may allow applciations on portable device to be actuated on the interface of telematics system.
	As per claim 4, Talty teaches wherein the wireless communication establishment is completed through signal detection and pairing between the communication terminal and the 
	As per claim 5, Talty teaches wherein the image information controller generates an output screen of the navigation terminal (paragraph 15).
	As per claim 6, Talty teaches wherein the image information controller outputs guidance information when a communication termainl does not correspond to the communication terminal registered in advance (paragraph 13 wherein users are instructed to follow procedure when establishing communication for the first time).
	Claim 11 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 14 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 15 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 6 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Talty as applied above, in view of Nicholson et al. US Patent Application Publication 2014/0068713 (hereinafter Nicholson).
As per claim 2, Talty teaches a processor and memory to store and manage information (paragraph 19 with memory to store information and control devices) and an access control module configured to control access to the image information according to the access authority (paragraph 31 whereina fter authentication,  image information/communication may be accessed) but does not explicitly teach storing image information.  However, this would have been obvious, if not inherent.  As seen in paragraph 19 and throughout Talty, Talty teaches displaying items from a mobile device (such as a smartphone) to a display unit in a vehicle.  It would have been inherent to at least store the information in the vehicle unit for it to be displayed.  For example, see Nicholson (abstract, pargraph 179, and throughout wherein information and preferences may be stored in the automobile head unit).  Further, Nicholson teaches an access control module configured to control access to the image information according to the access authority (paragraph 179 wherein preferences and information may be stored and access accordingly; see also table 1 with different access control after authentication)  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Nicholson. One of ordinary skill in the art 
Claim 12 is rejected using the same basis of arguments used to reject claim 2 above. 

 Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Talty as applied above, in view of Ahmed et al. US Patent Application Publication 2015/0120402 (hereinafter Ahmed)
As per claim 3, Talty does not explicitly teach wherein the image information controller includes a sensor for detecting an external impact.  However, including sensors for detecting external impacts are notoriously well known in the art.  For example, see paragraph 59 (vehicle infotainment units include vehicle crash sensors and can provide information to be displayed).
At the time the invention was filed, it wuld have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Ahmed.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a variety of information to the system (paragraph 59).
Claim 13 is rejected using the same basis of arguments used to reject claim 3 above. 

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Talty as applied above, in view of Penilla et al. US Patent Application Publication 2015/0178034 (hereinafter Penilla).


At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).
As per claim 8, Talty does not explicitly teach a fingerprint authentication controller configured to recognize a fingerprint of a driver through fingerprint information for the driver when starting and determine whether the driver is a preset authorized user.  However, this would have been obvious.  For example, see Penilla (paragarph 138, wherein when user is detected, custom configuration may be started; user can be detected via biometrics, such as fingerprint; see also paragraph 184; fingerprint recognition requires preset authorized user).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).
As per claim 10, Talty does not explicitly teach wherein the image information is generated by a front camera and a rear camera of the vehicle.  However, utilizing image information via cameras on a vehicle is notoriously well known in the art.  For example, see Penilla (Figure 10 with front and rear camera; see also paragraphs 120, 121, 201, and throughout). 
 At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Talty with Penilla.  Penilla is relevant art as it deals with pairing devices (paragarph 163).  Further, one of ordinary skill in the art would have been motivated to combine the teachings to advance better wireless interfacing and networking with vehicles (paragraphs 5-6).
Claim 17 is rejected using the same basis of arguments used to reject claim 7 above. 
Claim 18 is rejected using the same basis of arguments used to reject claim 8 above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495